Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Non-Final Office action is in reply to the application filed 6/7/2019.
Claims 1-18 are pending.
Information Disclosure Statement
The Information Disclosure Statement submitted 6/18/19 has been considered by the Examiner and initialed herewith.
Claim Objection
Claims 10 objected to because of the following informalities: claim 10 recites, “...further comprisin, by the processor...”. There appears to be a typographical error. Appropriate correction is requested. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara., US Patent Application Publication No US  2011/0066367 A1, in view of Kajak, US Patent Application Publication No US 2017/0187817 A1.
With respect to Claims 1, 7 and 13,

a processor configured to: acquire information on a flight number of an aircraft scheduled to be boarded by the scheduled passenger, the flight number being input from a terminal device; (Abstract: “... acquiring flight information of the intended flight from a flight information list that is delivered from an information distribution center and by determining, as a guidance destination, a terminal of the intended flight or a suitable airport facility after change of the flight schedule...”;Fig 1, ¶20: “...navigation apparatus 10 is equipped with a communication unit 11, a map data storage 12, a vehicle position detection unit 13, an operation switch 14, a display unit 15, an audio-output unit 16 and a control unit 17.. sends and receives information to and from an information distribution center 100 through the communication unit 11...”;.Fig 2, ¶21: “...The communication unit 11 is a communication equipment which includes a transmitter and a receiver, and sends and receives data to and from the information distribution center 100. The communication unit 11 receives a flight information list 101 which is distributed from the information distribution center 100... The list 101 includes information on flight numbers, carrier names, terminal numbers, departure places ("FROM" in FIG. 2), destinations ("TO" in FIG. 2), departure times, arrival times, flight conditions, delays/cancellation, flight statuses (e.g., terminal change, and the like) for departing/arriving flights...”; Fig 3B #15 “Input Flight No”¶27: “...display unit 15... when a screen for flight number input is displayed, the user may press the number keys and alphabet keys for directly inputting the flight number...”; ¶30-¶32;¶30: “...The control unit 17 executes a program stored in the ROM or the like for performing a map display process that displays a map on the display unit 15 based on a user input, an airport facility guidance process for guiding the user to a desired facility in the airport when the user specifies an airport as the destination...”; ¶31: “..communication unit 11 in the embodiment is an equivalent of a service information acquisition unit... control unit 17 is an equivalent of a destination determination unit, a guidance provision unit and an arrival time estimation unit...”). Applicant’s disclosure teaches a  guidance device including a flight number acquisition unit, flight information acquisition unit, position information acquisition unit, boarding time acquisition unit and notification unit is generically used to transmit and receive data to/from a terminal device. The disclosure also teaches that the guidance device can be a computer system  (Figs. 1, 7, ¶18, ¶45-¶48). Ogasawara teaches a navigation apparatus comprising various units for sending/receiving data including at least a communication unit for providing a user with guidance to a destination via an information distribution center and a control unit. Hence, Examiner interprets the navigation apparatus of Ogasawara as applicant’s processor. Further, at least the control unit for displaying, information based on user input of Ogasawara teaches the intended function of applicant’s terminal device.
acquire flight information 10including information on flight numbers and boarding times of a plurality of aircrafts for each airport (¶21: “...The  flight information list 101 which is distributed from the information distribution center 100... The list 101 includes information on flight numbers, carrier names, terminal numbers, departure places ("FROM" in FIG. 2), destinations ("TO" in FIG. 2), departure times, arrival times, flight conditions, delays/cancellation, flight statuses (e.g., terminal change, and the like) for departing/arriving flights...”; ¶31: “..communication unit 11 in the embodiment is an equivalent of a service information acquisition unit... control unit 17 is an equivalent of a destination determination unit, a guidance provision unit and an arrival time estimation unit...”)
acquire position information on the terminal device; (¶26: “...The vehicle position detection unit 13 includes a GPS receiver 13a, a gyro sensor 13b, and a speed sensor 13c, for detecting a present position of the vehicle and a current time based on GPS signals received by an antenna, for detecting rotational motion of the vehicle and for detecting vehicle speed. The vehicle position detection unit 13 calculates the present vehicle position as a set of the position coordinate and the travel direction based on detection signals from those sensors 13a to 13c...”) 
Ogasawara discloses all of the above limitations, Ogasawara does not distinctly describe the following limitations, but Kajak however as shown discloses,
a non-transitory program recording medium recording a computer program (¶129: “...instructions are referred to as program code, computer usable program code, or computer readable program code that may be read and executed by a processor in processor unit 1004. The program code in the different embodiments may be embodied on different physical or computer readable storage media, such as memory 1006 or persistent storage 1008...”;¶130: “... Program code 1018 is located in a functional form on computer readable media 1020 that is selectively removable and may be loaded onto or transferred to data processing system 1000 for execution by processor unit 1004. Program code 1018 and computer readable media 1020 form computer program product 1022...”)
the flight number being input from a terminal device;(Fig 2, Fig 3, ¶44: “...passengers 202 have client devices 216. Client devices 216 are physical hardware and may be selected from at least one of a mobile phone, a tablet computer, a laptop computer, or some other suitable data processing system that may be carried by passengers 202. In this illustrative example, client devices 216 provide communications for passengers 202. These communications may include at least one of voice communications, text messages, Internet access, and other suitable types of information exchange...”;¶85: “.., passenger 300 inputs a flight number in user input into boarding application 302 (message M1)...”)
acquire information on a boarding 15time of the aircraft scheduled to be boarded by the scheduled passenger using the information on the flight number of the aircraft and the flight information (¶32: “... passenger 114 has mobile phone 118 and passenger 116 has mobile phone 120. Mobile phone 118 and mobile phone 120 run boarding applications that mobile phone 120 receive flight information. The flight information may include departure time, gate number, or other suitable flight information. As another example, boarding crew 106 may send notifications for boarding, last call to board, delays, or other notifications for the flight...”; ”;¶85: “.., passenger 300 inputs a flight number in user input into boarding application 302 (message M1)...”) 
provide a notification for the terminal device, 20the notification urging the scheduled passenger to board an aircraft and being based on the information on the boarding time and the position of the terminal (¶32: “...mobile device...”;¶33, ¶36: “... boarding crew 106 may send notifications for boarding, last call to board, delays, or other notifications for the flight...”; ¶38,¶48-¶52;¶50: “...boarding manager 218 coordinates boarding activities 214 between boarding crew 212 and passengers 202...”;¶52: “...boarding applications 222 may transmit global positioning system information with locations 228 for client devices 216 in communications 234. As another example, boarding applications 222 may transmit indications that client devices 216 are for passengers 202 in communications 234...”;¶59: “...Notifications 236 are examples of communications 234. As depicted, notifications 236 may be selected from at least one from of a boarding notification, a delay notification, a time needed to reach a gate for the flight, a remaining time before boarding starts, a remaining time before boarding ends, a suggested route to the gate, a final call for boarding, a missed flight notification, or some other suitable notification...”; ¶61: “...missed flight notification 238 may be initiated by boarding crew 212 interacting with boarding manager 218. For example, passenger 242 may be identified as having location 246 in locations 228 that is too far from gate 210 to reach gate 210 within a desired amount of time. Boarding crew 212 may determine that passenger 242 will reach gate 210 at a time when flight 206 will lose a slot for takeoff from airport 204...”; ¶70: “..boarding manager 218 in computer system 220 functions as an airport communications system using network 224 at airport 204...”) 
Ogasawara teaches  a navigation apparatus for guiding a user to an airport via an airport terminal guidance and boarding process. Ogasawara further teaches that the navigation apparatus is equipped with a communication unit 11, a map data storage 12, a vehicle position detection unit 13, an operation switch 14, a display unit 15, an audio-output unit 16 and a control unit 17 and that the vehicle navigation apparatus 10 sends and receives information to and from an information distribution center 100 through the communication unit 11. Ogasawara also discloses that the communication unit is an equivalent of a service information acquisition unit, control unit 17 is an equivalent of a destination determination unit, a guidance provision unit and an arrival time estimation unit  (Figs 1-5, ¶21-¶41). Kajak discloses an airport communication system for identifying locations of passengers for a flight of an aircraft at an airport through boarding applications and a boarding manager for sending DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006)); and the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such mobile communication features into similar systems, hence resulting in an improved communications system and management of passengers (¶32, ¶36, ¶48-¶50).Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the airport terminal guidance process and navigation apparatus of Ogasawara with the communication features as taught by Kajak since it allows for coordinating boarding activities for an aircraft and management of passengers for a flight at an airport via sending notifications and receiving responses via a mobile phone (¶11-¶13, ¶26, ¶32, ¶33, ¶36, ¶38).
Independent claims 1, 7 and 13 recite substantially similar limitations as independent claim 1 therefore, they are also rejected based on the same rationale above.
With respect to Claims 3, 9 and 15,
Ogasawara and Kajak disclose all the above limitations, Ogasawara further discloses,
wherein the processor is further configured to acquire 10traffic information and wherein the processor determines a traffic route from a current position of the scheduled passenger to an airport at which the aircraft scheduled to be boarded by the scheduled passenger waits using the information on the flight 15number of the aircraft, the flight information, the position information, and the traffic information and notifies the terminal device of the traffic route.(Fig  1,¶20-¶26;¶20: ”...vehicle navigation apparatus... sends and receives information to and from an information distribution center 100 through the communication unit 11. ..”; ¶22: “...map data storage 12 stores route data 12a that is used for route search, and facility data 12b containing units of map information that is used for drawing a map on the display unit 15.  ...”;¶23: “...The route data 12a is stored as network information of nodes (i.e., points represented by latitude and longitude) and links that connect those nodes, which represents road map information and road information in large-size facilities. ¶24: “... Each of the links for representing the road has, for example, attribute information of a road type such as an expressway, a major road, a street, an inside-facility road and the like, as well as traffic regulations of no right/left turn, one way, plus road shapes, link lengths, road width, the number of lanes, slopes and the like. Based on those kinds of information, each of the links has an assigned cost. The route 

With respect to Claims 6, 12 and 18,
Ogasawara and Kajak disclose all the above limitations, Ogasawara further discloses,
wherein the flight information includes information indicating a boarding gate of each aircraft,( 21: “...The communication unit 11 receives a flight information list 101 which is distributed from the information distribution center 100... The list 101 includes information on flight numbers, carrier names, terminal numbers, departure places ("FROM" in FIG. 2), destinations ("TO" in FIG. 2), departure times, arrival times, flight conditions, delays/cancellation, flight statuses (e.g., terminal change, and the like) for departing/arriving flights...”; ¶25: “...facility data...  if a large-size airport is considered, position information of each of the multiple terminals as well as entrances for departure gates and arrival gates, each of the multiple parking areas, plus hotels and shopping malls included in the site of the airport is  boarding gate.
the processor notifies the terminal device of a route, the route is a route from a current position of the scheduled passenger to the boarding gate of the aircraft scheduled to be boarded by the scheduled passenger in a terminal building and is based on information on a preregistered floor map of the terminal building for each airport, (¶20”...vehicle navigation apparatus... sends and receives information to and from an information distribution center 100 through the communication unit 11...vehicle position detection unit...¶23: “..route data 12a is stored as network information of nodes (i.e., points represented by latitude and longitude) and links that connect those nodes, which represents road map information and road information in large-size facilities...”; ¶25: “...facility data 12b stores polygon data of roads, buildings, private lands and the like... position information of each of the multiple terminals as well as entrances for departure gates and arrival gates, each of the multiple parking areas...”;¶26: “... vehicle position detection unit 13 includes a GPS receiver 13a, a gyro sensor 13b, and a speed sensor 13c, for detecting a present position of the vehicle and a current time based on GPS signals received by an antenna, for detecting rotational motion of the vehicle and for detecting vehicle speed. The vehicle position detection unit 13 calculates the present vehicle position as a set of the position coordinate and the travel direction based on detection signals from those sensors 13a to 13c....”;¶28: “..display screen of the display unit 15 displays a map that is made up from polygon data and background data memorized as the facility data 12b together with a current vehicle position mark and a route to the destination superposed thereon. Further, map marks of facilities as well as name of the places and facilities and congestion information or the like may also be displayed on the map...”; ¶30: “...control unit 17 executes a program stored in the ROM or the like for performing a map display process that displays a map on the display unit 15 based on a user input, an airport facility guidance process for guiding the user to a desired facility in the airport when the user specifies an airport as the destination,...”;¶31: “... communication unit 11 in the embodiment is an equivalent of a service information acquisition unit ...”)
the flight information (¶21: “...The communication unit 11 receives a flight information list 101 which is distributed from the information distribution center 100... The list 101 includes information on flight numbers, carrier names, terminal numbers, departure places ("FROM" in FIG. 2), destinations ("TO" in FIG. 2), departure times, arrival times, flight conditions, delays/cancellation, flight statuses (e.g., terminal change, and the like) for departing/arriving flights...”; ¶25: “...facility data 12b stores polygon data of roads, buildings, private lands and the like... position information of each of the multiple terminals as well as entrances for departure gates and arrival gates, each of the multiple parking areas...”; ¶31: “... communication unit 11 in the embodiment is an equivalent of a service information acquisition unit ...”)

Claims 2, 4, 8, 10, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara, Kajak in further view of Yukinobu et al., (JP 2002073574 A).
With respect to Claims 2, 8 and 14,
Ogasawara and Kajak disclose all the above limitations, the combination of Ogasawara and Kajak does not distinctly describe the following limitations, but Yukinobu however as shown discloses,
Page 19 of 24110604704MML-HAVEN-003-USPATENTwherein the processor calculates a distance between an airport at which the aircraft scheduled to be boarded by the scheduled passenger waits and a current position of the scheduled passenger using the information on the flightDocket No. J-19-0057 29 number of the aircraft, the flight information, and the position information (Abstract: “...portable information terminal 100, destination data such as the destination, desired arriving time and a moving means to a station are inputted (S2), alarm service request information is generated together with present position information (starting place information) of the portable information terminal 100 and it is transmitted to a server 300 (S3)..”;¶89: “... based on the location information of the venue (destination) and the location information of the departure location of the portable information terminal 100 previously obtained in S25, the route between the departure location and the venue (destination) is stored in the map database 20 (Fig. 3), the distance between the departure place and the venue (destination) along this route is calculated (S30)...”; ¶91: “...the boarding time at the nearest station of the departure place is searched in the timetable database 21 (FIG. 3) based on the holding time of the meeting (S34)...”)
and notifies the terminal device of a time at which the scheduled passenger needs to 5depart for the airport from the current position, the time depending on the calculated distance.(Abstract: “...Abstract: “...portable information terminal 100, destination data such as the destination, desired arriving time and a moving means to a station are inputted (S2), alarm service request information is generated together with present position information (starting place information) of the portable information terminal 100 and it is transmitted to a server 300 (S3)..”; ¶89: “..the distance between the departure place and the venue (destination) along this route is calculated (S30)...”;¶90: “...Predetermined alarm service information C (FIG. 10) is created in order to obtain the departure time and so on, and is output and transmitted to the portable information terminal 100 (S35)...”; ¶91: “...the boarding time at the nearest station of the departure place is searched in the timetable database 21 (FIG. 3) based on the holding time of the meeting (S34). Then, the departure time at the departure place is calculated from the obtained boarding time, and predetermined alarm service information C (FIG. 10) is created ..output and transmitted to the portable information terminal 100 (S35). ..)
Ogasawara further discloses,
the flight information (Ogasawara ¶21: “...The communication unit 11 receives a flight information list 101 which is distributed from the information distribution center 100... The list 101 includes information on flight numbers, carrier names, terminal numbers, departure places ("FROM" in FIG. 2), destinations ("TO" in FIG. 2), departure times, arrival times, flight conditions, delays/cancellation, flight statuses (e.g., terminal change, and the like) for departing/arriving flights...”;¶31: “...“..communication unit 11 in the embodiment is an equivalent of a service information acquisition unit...”), and the position information (¶26: “...The vehicle position detection unit 13 includes a GPS receiver 13a, a gyro sensor 13b, and a speed sensor 13c, for detecting a present position of the vehicle and a current time based on GPS signals received by an antenna, for detecting rotational motion of the vehicle and for detecting vehicle speed. The vehicle position detection unit 13 calculates the present vehicle position as a set of the position coordinate and the travel direction based on detection signals from those sensors 13a to 13c...”)
Ogasawara teaches  a navigation apparatus for guiding a user to an airport via an airport terminal guidance and boarding process. Ogasawara further teaches flight and position information acquisition means. Kajak discloses an airport communication system for identifying locations of passengers for a flight of an aircraft at an airport through boarding applications and a boarding manager for sending notifications on client devices. Kajak further discloses that  client devices (mobile phones and the like) provide communications for passengers. start time for arriving at a destination at a desired time based on route information and present position information via a portable information terminal. Ogasawara, Kajak and Yukinobu are directed to the same field of endeavor since they are related to providing travel information and alerts/notifications to a passenger in a computing environment. A person of ordinary skill in the art would have been motivated to combine the known mapping and notification features of Yukinobu to the navigation apparatus of Ogasawara and the communication system of Kajak to achieve the claimed invention with a reasonable expectation of success in doing so (" DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006)); and the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such mapping, displaying, communication and alarm service features into similar systems, hence resulting in an improved system for providing an alarm and calculating a distance between the departure place and the venue (destination) along a route. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the airport terminal guidance process and navigation apparatus of Ogasawara and the communication system of Kajak with mapping and alarm features as taught by Yukinobu since it allow for generating an action schedule including calculating a distance between a present position 

With respect to Claims 4, 10 and 16, 
Ogasawara and Kajak disclose all the above limitations, Ogasawara further discloses,
wherein the processor is further configured to acquire congestion information indicating a congestion situation of each airport, (¶22-¶26; ¶22: “...map data storage 12 stores route data 12a that is used for route search, and facility data 12b containing units of map information that is used for drawing a map on the display unit 15...”; ¶23: “..route data 12a is stored as network information of nodes (i.e., points represented by latitude and longitude) and links that connect those nodes, which represents road map information and road information in large-size facilities...”;¶25”...facility data...roads, buildings...on map...”;¶28: “.display unit 15 displays a map that is made up from polygon data and background data memorized as the facility data 12b together with a current vehicle position mark and a route to the destination superposed thereon...map marks of facilities as well as name of the places and facilities and congestion information or the like may also be displayed on the map...”;¶34: “...The estimated arrival time is calculated based on a distance to the airport from the present location of the vehicle detected by the vehicle position detection unit 13 and congestion status on the way to the airport...”)

wherein 25the processor notifies the terminal device of a time at which the scheduled passenger needs to depart for an airport from a current position, the time being based on the congestion information (Abstract: “...portable information terminal 100, destination data such as the destination, desired arriving time and a moving means to a station are inputted (S2), alarm service request information is generated together with present position information (starting place information) of the portable information terminal 100 and it is transmitted to a server 300 (S3)..”;¶89-¶91; ¶91: “...the boarding time at the nearest station of the departure place is searched in the timetable database 21 (FIG. 3) based on the holding time of the meeting (S34). Then, the departure time at the departure place is calculated from the obtained boarding time, and predetermined alarm service information C (FIG. 10) is created ..output and transmitted to the portable information terminal 100 (S35)...”)
Ogasawara teaches  a navigation apparatus for guiding a user to an airport via an airport terminal guidance and boarding process. Ogasawara further discloses a map, routing and facility data, vehicle position and congestion information displayed on a map. Kajak discloses an airport communication system for identifying locations of passengers for a flight of an aircraft at an airport through boarding applications and a boarding manager for sending start time for arriving at a destination at a desired time based on route information and present position information via a portable information terminal. Ogasawara, Kajak and Yukinobu are directed to the same field of endeavor since they are related to providing travel information and alerts/notifications to a passenger in a computing environment. A person of ordinary skill in the art would have been motivated to combine the known techniques for calculating a route of Yukinobu to the navigation apparatus of Ogasawara and the communication system of Kajak to achieve the claimed invention with a reasonable expectation of success in doing so (" DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006)); and the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such routing techniques into similar systems, hence resulting in an improved system for informing a user of a required start time for arriving at a designation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the airport terminal guidance process and navigation apparatus of Ogasawara with the communication system of Kajak and the routing techniques as taught by Yukinobu since it allow for generating an action schedule and informing a user of a required start time for arriving at  destination at a desired time based on .

Claims   5, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara, Kajak in further view of Tomoyasu, (JP 201508228 (A).
With respect to Claims 5, 11 and 17,
Ogasawara and Kajak disclose all the above limitations, the combination of Ogasawara and Kajak does not distinctly describe the following limitations, but Tomoyasu however as shown discloses,
wherein the flight information includes vacant seat information each aircraft, and  5the processor determines whether a delay occurs for the aircraft scheduled to be boarded by the scheduled passenger using the flight information and when the delay occurs, notifies the terminal device of a flight number and a boarding time of another aircraft having a vacant seat (¶10: “...when the aircraft is canceled or delayed, and the canceled or delayed aircraft A second identification processing means for identifying the customer scheduled to board the aircraft and the aircraft for which the customer was scheduled, and a search for searching for an alternative flight of the specified aircraft with reference to the operation information storage means Processing means, discrimination processing means for discriminating the presence or absence of an alternative seat found as a result of the search by referring to the reservation information storage means...”)


Conclusion
References cited but not used:
Chavez et al., US Patent Application Publication No US 2010/0121563 A1, “Real-time Personal Device Transit Information Presentment” “Method and Apparatus for Recommending a Match to Another”, relating to  methods, systems and devices for providing real-time, personal travel information and alerts with respect to a mass transit system. 
Sweeney et al., US Patent Application Publication No US 2010/0273509 A1 “Mass Transportation Service Delivery Platform”, relating to an apparatus, method, and computer program product for providing location information for a mobile device associated with a passenger of a mass transportation vehicle.
Tumayan et al., US Patent Application Publication No US 2013/0265154 A1, “Traveler Hurry Status Monitor”, relating to a  method/system that communicates a hurry status indication to a traveler to enable that traveler to determine when he or she should commence a trip, that  is scheduled to depart to ensure that the traveler will be able to board and travel on the passenger vehicle.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Lynda Jasmin can be reached at 571.272.6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to: Commissioner of Patents and Trademarks, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300.  Hand delivered responses United States Patent and Trademark Office Customer Service Window: Randolph Building 401 Dulany Street, Alexandria, VA 22314.
 /KIMBERLY L EVANS/ Examiner, Art Unit 3629 

/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629